United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF THE ARMY, FORT SAM,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1566
Issued: December 3, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 16, 2012 appellant filed a timely appeal of a March 22, 2012 Office of Workers’
Compensation Programs’ (OWCP) merit decision denying her claim for continuation of pay and
an April 27, 2012 decision denying her traumatic injury claim. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP properly denied appellant’s claim for continuation of
pay; and (2) whether appellant has met her burden of proof in establishing that she sustained an
injury when an elevator fell while she was in the performance of duty on June 24, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 5, 2012 appellant, then a 65-year-old nurse, filed a traumatic injury claim
alleging that on June 24, 2011 she sustained a back strain, meniscal tear in her right knee and
hamstring partial tear in her right leg as well as a ruptured Baker’s cyst when she was on an
elevator which fell several stories from the sixth floor. Barbara Ann Henry, a witness, stated that
the elevator was going to the basement from the sixth floor and fell a short distance, causing a
jolt.
Appellant’s supervisor controverted her claim stating that at the time of the incident
appellant was sent to the emergency room and no injuries were found. She further stated that
appellant denied any injuries in December 2011. Appellant’s supervisor stated that in the
original report appellant stated that the elevator jolted rather than fell.
In a decision dated March 22, 2012, OWCP denied appellant’s claim for continuation of
pay on the grounds that the injury was not reported on a form approved by OWCP within 30
days of the injury.
OWCP also requested additional factual and medical evidence by letter dated
March 22, 2012. In a discharge note dated June 24, 2011, it indicated that Joseph E. Browne, Jr.,
a physician’s assistant, diagnosed back strain. Dr. Stuart Pipkin, a Board-certified orthopedic
surgeon, examined appellant on July 21, 2011 and diagnosed spondyolilic changes to the cervical
thoracic and lumbar spine. He stated that appellant had some increase in back pain when an
elevator fell about one floor. Dr. Pipkin stated, “This jarred her back and increased the pain
somewhat.” On November 7, 2011 appellant reported pain in her right leg since a fall in
July 2011. In a note dated November 15, 2011, Dr. Michael Murphy, a physician Board-certified
in pain management, diagnosed low back pain and performed a lumbar epidural steroid injection.
Dr. Pies L. Kujawa, a Board-certified orthopedic surgeon, completed a note on December 20,
2011 and noted that appellant had surgery on her lumbar spine which resulted in some residual
weakness and numbness in the L4-S1 nerve distribution on the right leg. He stated,
“Approximately, a couple of months ago, she was in an elevator … that fell a floor and a half.
[Appellant] did not actually fall but she did strain her low back and posterior hip area at the
time.” Dr. Kujawa diagnosed locked sacroiliac joint as well as a partial hamstring tear.
By decision dated April 27, 2012, OWCP denied appellant’s claim finding that the
medical evidence did not provide a consistent history of injury and diagnosis as a result of the
elevator incident on June 24, 2011.
LEGAL PRECEDENT -- ISSUE 1
Section 8118 of FECA2 provides for payment of continuation of pay, not to exceed 45
days, to an employee “who has filed a claim for a period of wage loss due to a traumatic injury
with [her] immediate superior on a form approved by the Secretary of Labor within the time

2

5 U.S.C. § 8118.

2

specified in section 8122(a)(2) of this title.” This latter section provides that “written notice of
injury” shall be given within 30 days.3
Section 8118(a) makes continuation of pay contingent on the filing of a written claim
within 30 days of the injury. When an injured employee makes no written claim for a period of
wage loss within 30 days, he or she is not entitled to continuation of pay, notwithstanding prompt
notice of injury.4
Continuation of pay requires the employing establishment to continue the employee’s
regular pay during any periods of disability, up to a maximum of 45-calendar days. This is paid
by the employing establishment, not OWCP. However, the ultimate decision as to whether
appellant is eligible for continuation of pay rests with OWCP.5
Continuation of pay is payable only for time lost from work due to an initial traumatic
injury.6 To be eligible for continuation of pay, an employee must: (1) have a traumatic injury
which is job related and the cause of the disability and/or the cause of lost time due to the need
for medical examination and treatment; (2) file Form CA-1 within 30 days of the date of the
injury (but if that form is not available, using another form would not alone preclude receipt);
and (3) begin losing time from work due to the traumatic injury within 45 days of the injury.7
Whether a particular injury caused an employee disability from employment is a medical issue,
which must be resolved by competent medical evidence.8
ANALYSIS -- ISSUE 1
In the instant case, appellant filed her notice of injury on January 5, 2012 more than five
months after her alleged employment incident on June 24, 2011. There is no provision under
FECA for excusing an employee’s failure to file a claim for continuation of pay within 30 days
of the employment injury.9 Therefore, OWCP properly found that appellant was not entitled to
continuation of pay.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA10 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
3

Id. at § 8122(a)(2).

4

See W.W., 59 ECAB 533 (2008). See also P.R., Docket No. 08-2239 (issued June 2, 2009).

5

20 C.F.R. § 10.200.

6

Id. at § 10.205(a)(3). See also Carol A. Lyles, 57 ECAB 265 (2005).

7

Id. at 10.205(a)(1-3). See also J.M., Docket No. 09-1563 (issued February 26, 2010).

8

Carol A. Lyles, supra note 6.

9

Dodge Osborne, 44 ECAB 849, 855 (1993).

10

5 U.S.C. §§ 8101-8193.

3

including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.11 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.12
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”13 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.14 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.15
ANALYSIS -- ISSUE 2
Appellant filed a claim alleging that she sustained multiple injuries from an elevator
accident which occurred in the performance of duty on June 24, 2011. She and the witness
indicated that the elevator dropped a distance resulting in a jolt to its passengers. OWCP
accepted that the incident occurred. Appellant alleged that she sustained back and leg injuries as
a result of the jolt. The Board finds that appellant failed to meet her burden of proof.
The medical evidence includes a discharge note dated June 24, 2011 indicating that a
physician’s assistant diagnosed back strain. The Board notes that with respect to the report from
a physician’s assistant, this is of no probative value since a physician’s assistant is not considered
a physician under FECA.16
On July 21, 2011 Dr. Pipkin diagnosed spondyolilic changes to the cervical thoracic and
lumbar spine. He stated that appellant had some increase in back pain when an elevator fell
about a floor. Dr. Pipkin stated, “This jarred her back and increased the pain somewhat.” He did
not provide a diagnosed condition as a result of the elevator incident. The Board has held that
the mere diagnosis of “pain” does not constitute the basis for payment of compensation.17
11

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

12

Victor J. Woodhams, 41 ECAB 345 (1989).

13

20 C.F.R. § 10.5(ee).

14

John J. Carlone, 41 ECAB 354 (1989).

15

J.Z., 58 ECAB 529 (2007).

16

P.B., Docket No. 12-960 (issued September 25, 2012); George H. Clark, 56 ECAB 162 (2004).

17

Robert Broome, 55 ECAB 339 (2004).

4

Without more detail and an explanation of whether he believed that appellant’s syondyolilic
changes were due the employment incident, this report is not sufficient to meet appellant’s
burden of proof.
Dr. Murphy examined appellant on November 15, 2011 diagnosing low back pain and
performing a lumbar epidural steroid injection. He did not provide a history of injury and did not
attribute appellant’s back pain to her employment. Further, as noted above, back pain is not a
compensable diagnosis.
Dr. Kujawa examined appellant on December 20, 2011 and noted her history of spine
surgery which resulted in some residual weakness and numbness in the L4-S1 nerve distribution
on the right leg. He stated, “Approximately, a couple of months ago, she was in an elevator …
that fell a floor and a half. [Appellant] did not actually fall but she did strain her low back and
posterior hip area at the time.” Dr. Kujawa diagnosed locked sacroiliac joint as well as a partial
hamstring tear. While he diagnosed back strain and indicated that this condition was due to
appellant’s elevator incident, he did not provide any medical reasoning explaining how or why
the jolt from the elevator would result in the diagnosed back strain and posterior hip strain.
Without medical rationale supporting his opinion that appellant’s condition in December was due
to her June employment incident, Dr. Kujawa’s report is not sufficient to meet appellant’s burden
of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied appellant’s claims for traumatic injury and
continuation of pay.

5

ORDER
IT IS HEREBY ORDERED THAT the April 27 and March 22, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: December 3, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

